10/24/2022


       IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 22-0393
                        No. DA 22-0393


ANNELIES AIKING-TAYLOR
    Plaintiff and Appellant,

      vs.

OLIVER SERANG                               ORDER GRANTING
    Defendant and Appellee.                 EXTENSION OF TIME




      UPON CONSIDERATION of Appellee’s Motion for an extension of

time to file their brief and it being Appellee’s first such request, it is hereby;

      ORDERED that the Motion is granted and Appellee’s brief is due on

or before November 28, 2022.

      DATED this ________ day of October, 2022.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                           October 24 2022